Exhibit 2.1 SHARE EXCHANGE AGREEMENT by and among Gold Horse International, Inc. a Nevada corporation and the Stockholders of Gold Horse International, Inc., on the one hand; and Speedhaul Holdings, Inc., a New Jersey corporation, and the Majority Stockholder of Speedhaul Holdings, Inc., on the other hand June 29, 2007 SHARE EXCHANGE AGREEMENT This Share Exchange Agreement, dated as of June 29, 2007 (this “Agreement”), is made and entered into by and among the shareholders of Gold Horse International, Inc., a Nevada corporation (“Gold Horse”) (each, a “Gold Horse Stockholder,” collectively, the “Gold Horse Stockholders”), listed on Schedule I attached, on the one hand; and Speedhaul Holdings, Inc., a publicly traded New Jersey corporation (OTCBB: SPEH.OB) (“SPEH”), Speedhaul, Inc., a New Jersey corporation and wholly owned subsidiary of SPEH (“SPEH Sub”), and Andrew Norins, an individual (the “SPEH Stockholder”) on the other hand.Gold Horse is a party to this agreement solely to make representations and warranties as set forth herein. RECITALS WHEREAS, the Board of Directors of SPEH has adopted resolutions approving SPEH’s acquisition of shares of Gold Horse (the “Acquisition”) upon the terms and conditions hereinafter set forth in this Agreement; WHEREAS, each Gold Horse Stockholder owns the number of shares of common stock of Gold Horse set forth opposite such Gold Horse Stockholder’s name in Column I on
